       Case 1:20-cv-00658-NONE-SAB Document 20 Filed 07/20/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LATWAHN MCELROY,                                 )   Case No.: 1:20-cv-00658-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER FOR PLAINTIFF TO SHOW CAUSE
13          v.                                            WHY ACTION SHOULD NOT BE DISMISSED
                                                      )
14                                                    )   [ECF No. 8]
     GOMEZ, et al.,
                                                      )
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Latwahn McElroy is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On June 11, 2020, the Court screened Plaintiff’s complaint, found no cognizable claims, and
21   granted Plaintiff thirty days to file an amended complaint. (ECF No. 8.) Plaintiff has not filed an
22   amended complaint or otherwise responded to the Court’s order. Accordingly, within fourteen (14)
23   days from the date of service of this order, Plaintiff shall show cause in writing why the action should
24   not be dismissed. (Id.) Plaintiff is warned that failure to comply with this order will result in a
25   ///
26   ///
27   ///
28   ///
                                                          1
       Case 1:20-cv-00658-NONE-SAB Document 20 Filed 07/20/20 Page 2 of 2



1    recommendation to a District Judge that the instant action be dismissed, with prejudice, for failure to

2    prosecute, failure to obey a court order, and failure to state a cognizable claim for relief.

3
4    IT IS SO ORDERED.

5    Dated:    July 20, 2020
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
